DETAILED ACTION
This Office Action is in response to the Election filed May 16, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, the limitation “the bearing” is unclear as to which bearing applicant is referencing, such as the first bearing or the second bearing defined in claim 1.  Further, it is unclear how the bearing can mask a torque in a predetermined direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (USP 2,475,504) in view of Hayashibara et al. (USPub 2018/0291995).
Jackson teaches a cycloidal transmission for a drive, the cycloidal transmission comprising: a housing (9) including a first bearing (2), a second bearing (11), and a rolling ring (8); a drive shaft (1) rotatably mounted about its longitudinal axis in the first bearing; an eccentric (3) fixedly connected to the drive shaft; a cam plate (4) driven by the eccentric and including a plurality of holes (15), wherein the cam plate is configured to roll in the rolling ring; a pin plate (14) including a plurality of pins (13), wherein the pins are configured to engage the holes of the cam plate, so that the pin plate is driven by the cam plate; an output shaft (10) fixedly connected to the pin plate, wherein the output shaft is mounted in the second bearing so as to be rotatably mounted about its longitudinal axis.
Jackson does not teach the transmission having a torque detection mechanism.  However, Hayashibara teaches a similar transmission having a cam plate (0107) configured to roll in a rolling ring (0108); the rolling ring having a torque detection mechanism formed with a magnetic sensor (0112) measuring a relative rotational displacement of the rolling ring.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the transmission of Jackson with a torque detection mechanism disposed on the rolling ring, as taught by Hayashibara, motivation being to provide a means to monitor the transmission torque so as to prevent damage to the transmission due to an excessive load.  
With respect to claim 2, Jackson teaches the first bearing, the second bearing, and the rolling ring are fixedly (at least axially) arranged in the housing.  
With respect to claim 5, Jackson modified with Hayashibara teaches the torque detection mechanism being configured to detect the torque of the output shaft (indirectly) in a direction of rotation relative to the longitudinal axis of the output shaft.  
With respect to claim 6, as best understood (see above claim rejection under 35 USC 112(b)), Jackson modified with Hayashibara teaches the torque detection mechanism being capable of masking a torque.
With respect to claim 8, Hayashibara discloses (section [0050]) that the torque mechanism can use strain gauges.  
With respect to claim 9, Hayashibara teaches the torque detection mechanism comprises a measuring flange (0104A or 0607) .  
With respect to claim 14, Hayashibara teaches the torque detection mechanism is configured to transmit the detected torque to a control unit of the drive.
  With respect to claim 15, Hayashibara teaches a transmitter (0112), wherein the transmission of the detected torque to the control unit is performed via the transmitter.  
With respect to claim 16, Hayashibara teaches the transmitter is at least one of a slip ring transmitter (relative rotation between rings 0104 and 0108).
With respect to claim 17, Hayashibara teaches the torque detection mechanism is configured as a hollow shaft (0104, 0108).  
With respect to claim 18, Hayashibara teaches a robot (Fig. 5), a drive-side robot link and an output-side robot link; and a joint unit which joints the drive-side robot link and the output-side robot link, wherein the cycloidal transmission is arranged in the joint unit and is configured to drive the output-side robot link via the output shaft.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to use the transmission of Jackson for driving a robot arm, as taught by Hayashibara, motivation being to provide a compact transmission having a predetermined torque capacity.
   With respect to claims 19 and 20, Jackson modified with Hayashibara teaches a transmission arrangement for controlling a robot, the transmission arrangement having a torque mechanism for measuring a torque of the transmission.  It would have been obvious to one in the art before the effective filing of the claimed device to control the robot based on the detected torque with the use of a control unit, as was known in the art, motivation being to prevent damage to the robot caused by an excessive load. 

Allowable Subject Matter
Claims 4, 7, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658